DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application 16/959,187 is filed on 06/30/2020. This application is a 371 of PCT/JP2018/038719 submitted on 10/17/2018. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in for patent Application No. JP2018-001176 filed on 01/09/2018 and PCT/JP2018/038719 on 10/17/2018.
	
Response to Amendment
This office action is in response to the amendments submitted on 08/31//2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1-6 and 8-20 are amended and claim 7 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, claim recites – “setting a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set oí inertial sensors other than the determined inertial sensor”
It is not clear how the order of the priority level is set up. Does first priority level mean a certain level which is detected first? Or this is the priority level for the first sensor? Or it is the highest value?
	In light of specification page 21, Para 69 and Table 1 shows the Priority related to inertial sensor number. According to Para 0068 – “In Table 1, smaller the numerical value, the higher is the priority. Moreover, the priority values can indicate the priority order of a plurality of inertial sensors.”
	It is not clear if “higher” priority means higher in value as showed in Table 1 sensor number 4 has highest numerical number “4” as priority. Or higher priority means higher order number of sensors. According to Para 68 the sensor number 2 which has lowest priority value as “1” should be the highest priority and hence “first priority”. Thus, whole explanation of “first priority” value and it having the higher priority is confusing and unclear. Thus, claim 1 is rejected.
	Dependent claims 2-6 and 8-18 failed to clarify the subject matter. Thus, they are rejected too. 
Independent claims 19 and 20 are rejected too for similar reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,6,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masao et al. (JP 20112356 A), in view of Masad et al. (US 20190277655 A1) (hereinafter Masad) in view of Sameshima et al. (US 20160041014 A1) (hereinafter Sameshima).
Regarding claim 1 Masao teaches an information processing device comprising: an evaluation unit configured to: receive sensor information from a plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors, and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”. Also, page 2, 2nd para mentions – “Various sensors such as a speed sensor, an acceleration sensor (i.e. inertial sensors), and a GPS sensor are mounted on current navigation devices. The navigation device estimates the current location based on information output from a specific sensor among these sensors”); 
	perform relative evaluation of a sensor property of each inertial sensor of the plurality of inertial sensors based on the sensor information (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors (i.e. relative evaluation) , and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”);
	Masao is silent with regards to calculate a divergence for each combination of a plurality of combinations of the plurality of inertial sensors; 
	determine, from the plurality of combinations, a combination having the divergence to be maximum; 
	determine, from the plurality of inertial sensors, an inertial sensor not included in the determined combination; 
	set a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor, wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels; and  
generate evaluation information that includes information associated with the set plurality of priority levels; and a control unit configured to perform based on the generated evaluation information dynamic control related to input- output of the sensor information.  
	Masad teaches calculate a divergence for each combination of a plurality of combinations of the plurality of inertial sensors (Fig 3, Para 0009, “divergence detection”); 
	determine, from the plurality of combinations, a combination having the divergence to be maximum (Para 0018, “On the other hand, by combing the
measurements and detecting divergences (e.g., from a value or range of values) the disclosed system and method is configured and operative to minimize a systematic error (i.e. divergence get maximum when error is minimum) exhibited by at least one of the individual outputs by dynamically self-calibrating at least one parameter (e.g. associated with or that influences the diverging output).; 
	determine, from the plurality of inertial sensors, an inertial sensor not included in the determined combination (Fig 7, block 912, Also in Para 0062, “In procedure 912, for only those individual outputs not diverging from their respective combined output (i.e. not included in combination of sensor”), revised combined outputs are estimated. With reference to FIGS. 1, 2 and 3, processing engine 702 (FIG. 1) estimates a revised combined output Xa”); 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement divergence check of multiple sensor data as taught by Masad to the inertial sensor of Masao since the technique of Masad is from same field of endeavor (related to inertial sensor). One of the ordinary skills in the art would appreciate using divergence technique for sensor data grouping as it would establish more reliable results. Therefore, this technique of divergence calculation facilitates the accuracy using lesser amount of data and make the process faster (Masad, Para [0006]- [0007] and [0017]).
	The combination of Masao and Masad is silent with regards to set a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor, wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels; and  
	generate evaluation information that includes information associated with the set plurality of priority levels; and a control unit configured to perform based on the generated evaluation information dynamic control related to input- output of the sensor information.  
	Sameshima teaches set a plurality of priority levels for the plurality of inertial sensors (Para 0046, “FIG. 4 is an explanatory view illustrating an example of the setting information stored in the setting information storage 106. In the example of FIG. 4, a first threshold and a second threshold are set as the trigger threshold (trigger condition), and a priority is set while correlated with each threshold and the operating state of the sensor device 10”), wherein a first priority level for the determined inertial sensor (Para 0028 shows that the sensor can measure acceleration. So, this is applicable for inertial sensor too) is set higher (para 0064, “In the sensor device 10 of the first embodiment, the priority is correlated with each trigger condition while the plural trigger conditions are set, and the measurement processing or transmission processing of the measurement target physical amount is performed while a certain trigger condition is satisfied. At this point, in the case that a new trigger condition having a priority higher than that of the current trigger condition is satisfied”), than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor (Fig 14 presents first and second threshold. This threshold is based on sensor data and related to sensor measurement. So, the priority levels are associated with sensor too show two separate levels), wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels (Fig 16 presents different priority levels); and  
	generate evaluation information that includes information associated with the set plurality of priority levels (Para 0048, “properly update the priority values”) and a control unit configured to perform (Fig 3, S13); based on the generated evaluation information dynamic control related to input- output of the sensor information (Para 49-50).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement priority check of multiple sensor data as taught by Sameshima to the inertial sensor of Masao since the technique of Sameshima is from same field of endeavor (related to inertial sensor). One of the ordinary skills in the art would appreciate using priority-based evaluation as it would reduce overall computation data still addressing the very important one. Therefore, this technique of priority calculation enhances energy savings and still gives highest importance to the very urgent sensor data (Sameshima, Para [0008]- [0009] and [0017]).
Regarding independent claim 19 Masao teaches an information processing method comprising:
	 receiving sensor information from a plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, a unit that calculates an evaluation value corresponding to each of the plurality of sensors, and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”. Also, page 2, 2nd para mentions – “Various sensors such as a speed sensor, an acceleration sensor (i.e. inertial sensors), and a GPS sensor are mounted on current navigation devices. The navigation device estimates the current location based on information output from a specific sensor among these sensors”); 
	 performing relative evaluation of a sensor property of each inertial sensor of the plurality of inertial sensors based on the sensor information (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors (i.e. relative evaluation) , and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”); 
	Masao is silent with regards to	calculating a divergence for each combination of a plurality of combinations of the plurality of inertial sensors; 
	determining, from the plurality of combinations, a combination having the divergence to be maximum;
	 determining, from the plurality of inertial sensors, an inertial sensor not included in the determined combination; 
	 setting a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor, wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels; 
	generating evaluation information that includes information associated with the set plurality of priority levels; and performing, based on the generated evaluation information, dynamic control related to input-output of the sensor information.  
	Masad teaches calculating a divergence for each combination of a plurality of combinations of the plurality of inertial sensors (Fig 3, Para 0009, “divergence detection”); 
	determining, from the plurality of combinations, a combination having the divergence to be maximum (Para 0018, “On the other hand, by combing the
measurements and detecting divergences (e.g., from a value or range of values) the disclosed system and method is configured and operative to minimize a systematic error (i.e. divergence get maximum when error is minimum) exhibited by at least one of the individual outputs by dynamically self-calibrating at least one parameter (e.g. associated with or that influences the diverging output).;
	 determining, from the plurality of inertial sensors, an inertial sensor not included in the determined combination (Fig 7, block 912, Also in Para 0062, “In procedure 912, for only those individual outputs not diverging from their respective combined output (i.e. not included in combination of sensor”), revised combined outputs are estimated. With reference to FIGS. 1, 2 and 3, processing engine 702 (FIG. 1) estimates a revised combined output Xa”); 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement divergence check of multiple sensor data as taught by Masad to the inertial sensor of Masao since the technique of Masad is from same field of endeavor (related to inertial sensor). One of the ordinary skills in the art would appreciate using divergence technique for sensor data grouping as it would establish more reliable results. Therefore, this technique of divergence calculation facilitates the accuracy using lesser amount of data and make the process faster (Masad, Para [0006]- [0007] and [0017]).
	The combination of Masao and Masad is silent with regards to setting a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor, wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels; 
	generating evaluation information that includes information associated with the set plurality of priority levels; and performing, based on the generated evaluation information, dynamic control related to input-output of the sensor information.  

	Sameshima teaches setting a plurality of priority levels for the plurality of inertial sensors (Para 0046, “FIG. 4 is an explanatory view illustrating an example of the setting information stored in the setting information storage 106. In the example of FIG. 4, a first threshold and a second threshold are set as the trigger threshold (trigger
condition), and a priority is set while correlated with each threshold and the operating state of the sensor device 10”), wherein a first priority level for the determined inertial sensor (Para 0028 shows that the sensor can measure acceleration. So, this is applicable for inertial sensor too) is set higher (para 0064, “In the sensor device 10 of the first embodiment, the priority is correlated with each trigger condition while the plural trigger conditions are set, and the measurement processing or transmission processing of the measurement target physical amount is performed while a certain trigger condition is satisfied. At this point, in the case that a new trigger condition having a priority higher than that of the current trigger condition is satisfied”), than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor (Fig 14 presents first and second threshold. This threshold is based on sensor data and related to sensor measurement. So, the priority levels are associated with sensor too show two separate levels), wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels (Fig 16 presents different priority levels); and  
	generating evaluation information that includes information associated with the set plurality of priority levels (Para 0048, “properly update the priority values”) and a control unit configured to perform (Fig 3, S13); based on the generated evaluation information(Para 49-50).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement priority check of multiple sensor data as taught by Sameshima to the inertial sensor of Masao since the technique of Sameshima is from same field of endeavor (related to inertial sensor). One of the ordinary skills in the art would appreciate using priority-based evaluation as it would reduce overall computation data still addressing the very important one. Therefore, this technique of priority calculation enhances energy savings and still gives highest importance to the very urgent sensor data (Sameshima, Para [0008]- [0009] and [0017]).

Regarding independent claim 20 Masao teaches a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed by a computer, cause the computer to execute operations, the operations comprising:
	receiving information from a plurality of inertial sensors (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, a unit that calculates an evaluation value corresponding to each of the plurality of sensors, and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”. Also, page 2, 2nd para mentions – “Various sensors such as a speed sensor, an acceleration sensor (i.e. inertial sensors), and a GPS sensor are mounted on current navigation devices. The navigation device estimates the current location based on information output from a specific sensor among these sensors”); 
	 performing relative evaluation of a sensor property of each inertial sensor of the plurality of inertial sensors based on the sensor information (Page 2, “The invention according to claim 1 is an input unit that inputs a plurality of detection values output from a plurality of sensors, an unit that calculates an evaluation value corresponding to each of the plurality of sensors (i.e. relative evaluation) , and the evaluation unit calculates based on evaluation value, a selection unit that selects one or more sensors from the plurality of sensors,”); 
	Masao is silent with regards to	calculating a divergence for each combination of a plurality of combinations of the plurality of inertial sensors; 
	determining, from the plurality of combinations, a combination having the divergence to be maximum;
	 determining, from the plurality of inertial sensors, an inertial sensor not included in the determined combination; 
	 setting a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor, wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels; 
	generating evaluation information that includes information associated with the set plurality of priority levels; and performing, based on the generated evaluation information, dynamic control related to input-output of the sensor information.  
	Masad teaches calculating a divergence for each combination of a plurality of combinations of the plurality of inertial sensors (Fig 3, Para 0009, “divergence detection”); 
	determining, from the plurality of combinations, a combination having the divergence to be maximum (Para 0018, “On the other hand, by combing the
measurements and detecting divergences (e.g., from a value or range of values) the disclosed system and method is configured and operative to minimize a systematic error (i.e. divergence get maximum when error is minimum) exhibited by at least one of the individual outputs by dynamically self-calibrating at least one parameter (e.g. associated with or that influences the diverging output).;
	 determining, from the plurality of inertial sensors, an inertial sensor not included in the determined combination (Fig 7, block 912, Also in Para 0062, “In procedure 912, for only those individual outputs not diverging from their respective combined output (i.e. not included in combination of sensor”), revised combined outputs are estimated. With reference to FIGS. 1, 2 and 3, processing engine 702 (FIG. 1) estimates a revised combined output Xa”); 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement divergence check of multiple sensor data as taught by Masad to the inertial sensor of Masao since the technique of Masad is from same field of endeavor (related to inertial sensor). One of the ordinary skills in the art would appreciate using divergence technique for sensor data grouping as it would establish more reliable results. Therefore, this technique of divergence calculation facilitates the accuracy using lesser amount of data and make the process faster (Masad, Para [0006]- [0007] and [0017]).
	The combination of Masao and Masad is silent with regards to setting a plurality of priority levels for the plurality of inertial sensors, wherein a first priority level for the determined inertial sensor is set higher than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor, wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels; 
	generating evaluation information that includes information associated with the set plurality of priority levels; and performing, based on the generated evaluation information, dynamic control related to input-output of the sensor information.  

	Sameshima teaches setting a plurality of priority levels for the plurality of inertial sensors (Para 0046, “FIG. 4 is an explanatory view illustrating an example of the setting information stored in the setting information storage 106. In the example of FIG. 4, a first threshold and a second threshold are set as the trigger threshold (trigger
condition), and a priority is set while correlated with each threshold and the operating state of the sensor device 10”), wherein a first priority level for the determined inertial sensor (Para 0028 shows that the sensor can measure acceleration. So, this is applicable for inertial sensor too) is set higher (para 0064, “In the sensor device 10 of the first embodiment, the priority is correlated with each trigger condition while the plural trigger conditions are set, and the measurement processing or transmission processing of the measurement target physical amount is performed while a certain trigger condition is satisfied. At this point, in the case that a new trigger condition having a priority higher than that of the current trigger condition is satisfied”), than each of a set of second priority levels of a set of inertial sensors other than the determined inertial sensor (Fig 14 presents first and second threshold. This threshold is based on sensor data and related to sensor measurement. So, the priority levels are associated with sensor too show two separate levels), wherein the plurality of inertial sensors includes the set of sensors, and the plurality of priority levels includes the first priority level and the set of second priority levels (Fig 16 presents different priority levels); and  
	generating evaluation information that includes information associated with the set plurality of priority levels (Para 0048, “properly update the priority values”) and a control unit configured to perform (Fig 3, S13); based on the generated evaluation information(Para 49-50).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement priority check of multiple sensor data as taught by Sameshima to the inertial sensor of Masao since the technique of Sameshima is from same field of endeavor (related to inertial sensor). One of the ordinary skills in the art would appreciate using priority-based evaluation as it would reduce overall computation data still addressing the very important one. Therefore, this technique of priority calculation enhances energy savings and still gives highest importance to the very urgent sensor data (Sameshima, Para [0008]- [0009] and [0017]).
 Regarding claim 6 the combination of Masao, Masad and Sameshima    teaches the limitations of claim 1.
	The combination is silent with regards to wherein the evaluation unit is further configured to set the plurality of priority levels based on divergence between weighted average of the sensor information received from the plurality of inertial sensors and the sensor information received from a corresponding inertial sensor of the plurality of inertial sensor.  
	Masad teaches wherein the evaluation unit is further configured to set the plurality of priority levels based on divergence between weighted average of the sensor information received from the plurality of inertial sensors and the sensor information received from a corresponding inertial sensor of the plurality of inertial sensor.  
 ( Para [0052] states – “ Returning to FIG. 2, data processing scheme 750 is configured and operative to continuously repeat multiple times over during operation (e.g., use) of INS 700, for continuously collecting and combining data from individual sensor outputs to yield respective combined outputs, for detecting (phase 752), detecting (e.g., monitoring) divergence of individual sensor outputs (phase 754), for estimating revised combined outputs for only those individual outputs not diverging from their respective combined output (phase 765),” Also based on Para [0054], “Combined output graph 862 represents a combined output that was determined (e.g., computed) according to an average (mean), while combined output graph 864 represents a combined output that was determined according to a weighted average (mean). The results of combined outputs 862 and 864 demonstrate that the effect of suspected anomaly 860 is minimized by INS 700. Combined output graph 862 (representing a mean of individual sensor outputs) reduces the effects of suspected anomaly 860, which can be attributed to temperature-related errors affecting inertial sensor measurements (such as induced stress caused during the manufacturing process). Combined output graph 864 (representing a dynamically weighted mean of individual sensor outputs) reduces even further the effects of suspected anomaly 860, effectively enhancing the accuracy of inertial measurements outputted by INS 700.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a weighted average and divergence as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of weighted average and divergence would facilitate the error reduction and increase accuracy of overall measurement system (Masad, Para [0002]- [0003]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Masad and further in view of Sameshima and further in view of Shirasaka et al. (US 6453239 B1) (hereinafter Shirasaka). 
 Regarding claim 2 the combination of Masao, Masad and Sameshima    teaches the limitations of claim 1.
	Masao is silent with regards to wherein the sensor property includes at least either bias characteristics, or scale factor, or axial alignment.  
	Shirasaka teaches wherein the sensor property includes at least one of bias characteristics, scale factor and axial alignment (Col 5, line 10-24. Also based on Col 9 the system is taking care of scale factor).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor property evaluation as taught by Shirasaka into the inertial sensor of Masao since the technique of Shirasaka is applied on inertial sensor devices. Therefore, this technique of evaluating properties of inertial sensors facilitate accuracy of the measurement system which would affect overall system (Shirasaka, Col 2, line 35-40).

Claims 3-5, 8 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Masad and further in view of Sameshima in view of Onome et al. (US 20080262730 A1) (hereinafter Onome). 
Regarding claim 3 the combination of Masao, Masad and Sameshima     teaches the limitations of claim 1.
	 The combination is silent with regards to, wherein, based on the evaluation information, the control unit controls synthesis of the sensor information coming from the plurality of inertial sensors.
	Onome teaches wherein, based on the evaluation information, the control unit is further configured to control (Para [0036], “control method”) synthesis of the sensor information coming based on the evaluation information (Fig 3, block S304 – “from inertial navigation sensor devices “and S305 – Synthesis processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 4 the combination of Masao, Masad and Sameshima    teaches the limitations of claim 3.
	The combination is silent with regards to wherein, based on the evaluation information, the control unit dynamically decides on emphasis of the plurality of inertial sensors during synthesis of the sensor information.  
	Onome teaches wherein, based on the evaluation information, the control unit is further configured to dynamically decide on emphasis of the plurality of inertial sensors during the synthesis of the sensor information (Para[0060], “ After the position and orientation of the vehicle are estimated in this manner based on map information and the position and orientation of the vehicle are estimated as well based on the outputs from the inertial navigation sensor devices, the processor 205 next sets the final estimated position of the vehicle by performing a synthesis using, for example, a Kalman filter or the maximum likelihood estimation (i.e. emphasis) , so that the estimation results reflect both of these estimations”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 5 the combination of Masao, Masad and Sameshima    teaches the limitations of claim 4.
	The combination is silent with regards to wherein the evaluation unit generates evaluation information containing priority of the plurality of inertial sensors, and the control unit dynamically decides on the emphasis based on the priority.  
 	Onome teaches the control unit dynamically decides on the emphasis based on the priority (Para [0064], “In this embodiment, the synthesis processing is performed so that the good accuracy (i.e. emphasis based on priority) of both the estimated position X, which has relatively good accuracy regarding the relative position to the actual node position, and the estimated position X that reflects the road contour, such as a curvature”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 8 the combination of Masao, Masad and Sameshima    Onome teaches the limitations of claim 3.
	The combination is silent with regards to the control unit is further configured to select a set of inertial sensors from the plurality of on the inertial sensors, and the control unit is further configured to control the synthesis of the sensor information based on the selected set of inertial sensors 
	Onome teaches the control unit is further configured to select a set of inertial sensors from the plurality of on the inertial sensors, and the control unit is further configured to control the synthesis of the sensor information based on the selected set of inertial sensors  (Abstract , “the mobile object position based on a predicted path of traveling of the mobile object predicted from the node information, and a synthesis mechanism for determining the final estimated mobile object position by synthesizing the mobile object position estimated by the first estimation mechanism and the mobile object position estimated by the second estimation mechanism.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).

Regarding claim 13 the combination of Masao, Masad and Sameshima    teaches the limitations of claim 1.
	The combination is silent with regards to wherein the evaluation unit is further configured to: compare a habitual route with locus obtained from the sensor information collected by an inertial sensor of the plurality of inertial sensors to be evaluated, and generate the evaluation information.  
	Onome teaches wherein the evaluation unit is further configured to: compare a habitual route with locus obtained from the sensor information collected by an inertial sensor of the plurality of inertial sensors to be evaluated, and generate the evaluation information (Fig 5, Para [0052] – [0053], “Node N1 and N2 and link L1(locus)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a fixed route plan as taught by Onome into the inertial sensor analysis of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of path estimation would facilitate better path prediction and enhance the calculation accuracy (Onome, Para [0052]- [0056]).
Regarding claim 14 the combination of the combination of Masao, Masad and Sameshima and Onome teaches the limitations of claim 13.
	Masao is silent with regards to wherein the evaluation unit is further configured to generates the evaluation information for each of three-axis attitudes of a terminal that includes the plurality of inertial sensors.  
	Masad teaches wherein the evaluation unit generates the evaluation information for each three-axis (Fig 8D, Para [0017],”3 axis”) attitudes of a terminal that includes the plurality of inertial sensors (Para [0021], “The disclosed technique is implementable
according to various sensor configurations. In accordance with a simple sensor configuration, each sensor (accelerometer, gyroscope, etc.) includes one element that is configured and operative to measure a physical property (e.g., acceleration, orientation) (i.e. attitude) with respect to a single axis. According to a more typical and general sensor configuration of the disclosed technique, each sensor includes multiple sensing elements (e.g., a sensor triad) operative to measure a physical property with respect to multiple axes. For example, according to a typical implementation of the disclosed technique, each sensor includes at least three sensor elements operative to measure a physical property with respect to at least three respective axes.”)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement three axis attitudes as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of three axis attitude would facilitate to cover over all axis orientation and better measurement process (Masad, Para [0020]- [0022]).

Regarding claim 15 the combination of Masao, Masad, Sameshima and   Onome teaches the limitations of claim 14.
	Masao is silent with regards to wherein, based on the evaluation information for each of the three-axis attitude, the control unit is further configured to control behavior of an application in which the sensor information is used.
	Masad teaches wherein, based on the evaluation information for each of the three-axis attitude, the control unit is further configured to control behavior of application in which the sensor information is used (Para [0020], “The processing engine (e.g., a processor, group of processors) (i.e. control unit)  is configured and operative at least initially to receive the individual outputs, combine the individual outputs to yield a combined output, detect which of the individual outputs diverges from at least one of their inter-comparison (i.e., mutual comparison between individual outputs so as to determine divergence, e.g., by comparing inter-relational individual outputs), and its respective combined (e.g., a majority of outputs) output according to a decision rule with respect to at least one feature.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement controlled sensor behavior as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique-controlled measurement process would facilitate better performance for overall system (Masad, Para [0018]- [0022]).
Regarding claim 16 the combination of Masao, Masad and Sameshima     and Onome teaches the limitations of claim 15.
	Masao is silent with regards to, wherein the control unit is further configured to control a display of the application in a suitable manner to axis having highest evaluation from among the three-axis attitudes.  
	Masad further teaches wherein the control unit controls display of the application in a suitable manner to axis having highest evaluation from among the three-axis attitudes (Para [0028], “wherein the control unit controls display of the application in a suitable manner to axis having highest evaluation from among the three-axis attitudes.” Para [0029], “] I/O interface 708 may further include a user interface (not shown) such as a human-machine interface (HMI) (i.e. display), for communicating information, such as results, instructions, feedback, and the like.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement displaying the result as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique- displaying results in application would facilitate human interaction better and information communication more effective (Masad, Para [0028]- [0029]).
Regarding claim 17 the combination of Masao, Masad, Sameshima     and Onome teaches the limitations of claim 14.
	Masao is silent with regards to, wherein, control unit is further configured to arrangement direction of the plurality of inertial sensors based on the evaluation information for each of the three axis attitudes.  
	Masad teaches wherein, control unit is further configured to arrangement direction of the plurality of inertial sensors based on the evaluation information for each of the three axis attitudes (Para [0018], “The IMU is typically subject to systematic errors as well as random errors. The IMU of the disclosed technique includes a plurality of inertial measurement sensors that are arranged in sensor clusters (i.e. arrangement). Each sensor duster includes several sensors in sufficient quantity that enables the system and method to reduce systematic errors and random errors. Random errors (random variations) are fluctuations in a measurement caused by random or unpredictable variations in the measurement instrument(s) or measurement process (es). Systematic errors (statistical biases) are reproducible inaccuracies that are consistent in a certain direction or tendency.”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement arrangement of sensors as taught by Masad into the inertial sensor analysis of Masao since the technique of Masad is applied on inertial sensor devices. Therefore, this technique of arrangement plan for sensors would facilitate the proper measurement availability in different directions (Masad, Para [0018]- [0020]).

Regarding claim 18 the combination of Masao, Masad and Sameshima teaches the limitations of claim 1.
	Masao is silent with regards to, further comprising a synthesizing unit configured to, synthesizes sensor information coming from the plurality of inertial sensors based on dynamic control performed by the control unit.
Onome teaches, further comprising a synthesizing unit (Para [0023], “the synthesis means”) that, based on control performed by the control unit, synthesizes sensor information coming from the plurality of inertial sensors (Fig 3, block S304 and S305.) based on dynamic control performed by the control unit (Para 0036, the basic control method). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement sensor synthesis as taught by Onome into the inertial sensor of Masao since the technique of Onome is applied on inertial sensor devices. Therefore, this technique of sensor data synthesis would facilitate good accuracy in position estimation (Onome, Para [0064]- [0066]).


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Masad and further in view of Sameshima in view of Lin et al. (US 20090070058 A1) (hereinafter Lin). 
 Regarding claim 9 the combination of Masao, Masad and Sameshima    teaches the limitations of claim 1.
	Masao is silent with regards to wherein, the control unit is further configured to perform the dynamic control related to the input-output of the sensor information based on an end usage of the senor information and reference performance of the plurality of inertial sensors. 
	Lin teaches wherein, the control unit is further configured to perform the dynamic control related to the input-output of the sensor information based on an end usage of the senor information and reference performance of the plurality of inertial sensors (Para [0024], “government and commercial sectors. The EPD system has been modeled and verified with a detailed simulation in different battlefield environments. The requirements for the inertial sensors performance, self-calibration procedure, attitude determination algorithm and the communication interface”. Also, para [0111] discusses about reference).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reference performance level as taught by Lin into the inertial sensor analysis of Masao since the technique of Lin is applied on inertial sensor devices. Therefore, this technique having a standard of performance indicia would help to evaluate overall system accuracy.
Regarding claim 10 the combination of Masao and Lin teaches the limitations of claim 9.
Masao is silent with regards to wherein the reference performance includes at least one of measurement range, resolution, or compatible frequency range.

	Lin teaches wherein the reference performance includes at least one of measurement range, resolution, or compatible frequency range (Para [0143], “the range of measurement”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reference performance level as taught by Lin into the inertial sensor analysis of Masao since the technique of Lin is applied on inertial sensor devices. Therefore, this technique having a standard of performance indicia would help to evaluate overall system accuracy.

   Regarding claim 11 the combination of Masao and Lin teaches the limitations of claim 9.
	Masao is silent with regards to wherein, the control unit is further configured to select a set of inertial sensors from the plurality of inertial sensors based on application in which the sensor information is used and the reference performance.
	Lin teaches wherein, the control unit is further configured to select a set of inertial sensors from the plurality of inertial sensors based on application in which the sensor information is used and the reference performance (Para [0131], “control unit) decides on the inertial sensors to be used (Para [0148], “It needs to be analyzed under the typical conditions for the EPD applications. Modeling and simulation of EPD performance with different sources of measurement errors and noise parameters allows making the right decision about the rate sensors utilization in the EPD.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement reference performance level to select sensors as taught by Lin into the inertial sensor analysis of Masao since the technique of Lin is applied on inertial sensor devices. Therefore, this technique having a standard of performance indicia would help to evaluate overall system accuracy and make it easier to select proper sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Masao in view of Sidhu et al. (US 9470529 B2 A1) (hereinafter Sidhu). 
 Regarding claim 12 Masao teaches the limitations of claim 1.
	Masao is silent with regards to the control unit is further configured to control activation and deactivation of the plurality of inertial sensors based on evaluation information.
	Sidhu teaches the control unit is further configured to control activation and deactivation of the plurality of inertial sensors based on evaluation information (Fig 8, block 806 and 810, Abstract, “In response to the device being at the anchor location, one or more inertial sensors can be activated and data from the one or more inertial sensors collected to determine a position of the device using dead reckoning. Alternatively, in response to the device being at the anchor location, a determination is made as to when to deactivate one or more inertial sensors from which data is collected to determine the position of the device using dead reckoning.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activation and deactivation control of inertial sensor as taught by Sidhu into the inertial sensor analysis of Masao since the technique of Sidhu is applied on inertial sensor devices. Therefore, this technique of activation and deactivation of sensor would facilitate power conservation and reduce cost eventually.

Response to Arguments
Applicant's arguments filed on 08/31/2022 have been fully considered
With regards to remarks about “Rejection under 102 and 103”, the arguments are not persuasive. Examiner respectfully disagree for following reasons:
	Applicant argues – “However, Masad does not describe determining a divergence of each of a plurality of combinations of the group of N individual sensor outputs, determining a combination of sensor outputs from the plurality of combinations that has a maximum divergence, and determining, from the group of N individual sensor outputs, a sensor (or sensor output) that is not included in the combination of sensors outputs that has the maximum divergence.”
	Examiner respectfully disagree for following reason- 
	Masad teaches in Fig 7 block 912 – “ESTIMATING REVISED COMBINED OUTPUTS FOR i\ DETERMINING RESPECTIVE RE-CALIBRATION AND ONLY THOSE INDIVIDUAL OUTPUTS NOT DIVERGING FROM THEIR RESPECTIVE COMBINED OUTPUT”
	Masad further teaches in para 0062 – “In procedure 912, for only those individual outputs not diverging from their respective combined output (i.e. not included in combination of sensor”), revised combined outputs are estimated. With reference to FIGS. 1, 2 and 3, processing engine 702 (FIG. 1) estimates a revised combined output Xa”
Thus, Masad is checking the divergence of multiple sensors data (check Fig 2) and grouping them. Masad further teaches in Para 0040 – “To determine the re-calibration parameters, processing engine 702 is configured and operative to seek the errors that currently are (i.e., during use) and also were involved in the divergence of each individual sensor output from its respective output. For example, processing engine
702 is configured and operative to search for and determine various errors that affected the divergence of sensor output x3 from its respective combined output Xa. As will be
elaborated hereinbelow, once the errors that affected the divergence are identified, processing engine 702 is configured and operative to determine (e.g., calculate) appropriate corrections (re-calibration parameters) for those errors (i.e. maximizing divergence reducing the error) and apply the corrections to those individual outputs detected to diverge.”).
	Applicant further argues – “Therefore Masad cannot possibly teach or suggest setting a high priority to the sensor that is not included in the combination of sensors outputs that has the maximum divergence.”
Examiner respectfully disagree for following reason- Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection used a new prior art pf Sameshima. Check rejection section above for more detail.
Thus, the arguments are not persuasive and so rejections are maintained.

Prior Art
	The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
	VENKATRAMAN et al. (US 20170280283 A1) – This art teaches using priority-based location using inertial sensor data.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/15/2022